Title: To Thomas Jefferson from George Washington, 14 March 1792
From: Washington, George
To: Jefferson, Thomas


          
            Wednesday afternoon 14th. Mar 1792
          
          At the time Mr. Jeffersons letter to the President was put into his hands he was so much engaged as hardly to find time to read it. The general purport of it, however, he well recollects was agreeable to him [bu]t whether the following ideas if they are [not] already substantially expressed, might not with propriety be conveyed, Mr. Jefferson will judge of, and act accordingly.
          That no farther movement on the part of Government, can ever be made towards Majr. L’Enfant without prostration, which will not be done.—That the P—— thinks himself insulted in the answer given to his Secretary, who was sent to him for the express purpose of  removing some of his unfounded suspicions—viz “that he had already heard enough of this matter.”
          No farther overtures will ever be made to this Gentln. by the Government; in truth it would be useless, for in proportion as attempts have been made to accomodate what appeared to be his wishes, he has receded from his own ground.—If therefore his conduct should change and a reinstatement of him is desired the only way to effect it is by a direct application to the Commissioners.
        